Case 2:15-cr-20470-MFL-DRG ECF No. 45 filed 10/30/20             PageID.375   Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                               Case No. 15-cr-20470
                                                      Hon. Matthew F. Leitman
v.

NATHANIEL MOSS,

           Defendant.
_____________________________________________________________________/

          ORDER GRANTING DEFENDANT’S MOTION FOR AN
     EXTENSION OF TIME TO FILE SUPPLEMENTAL BRIEF (ECF No. 44)

      Defendant Nathaniel Moss is federal prisoner who is currently incarcerated at FCI

Elkton in Lisbon, Ohio. On August 4, 2020, Moss filed a motion in which he asks for

compassionate release from custody pursuant to 18 U.S.C. § 3582(c)(1)(A). (See Mot.,

ECF No. 38.) The Court thereafter ordered Moss to supplement his motion with additional

information. (See Order, ECF No. 43.) Moss has now asked the Court for an additional

“30 to 60 days” to file his supplement. (See Request, ECF 44.)

      The Court has reviewed Moss’ request for additional time to supplement his motion

and concludes that it should be granted. Accordingly, Moss shall file his supplemental

brief by no later than January 29, 2020.

       IT IS SO ORDERED.

                                           s/Matthew F. Leitman
                                           MATTHEW F. LEITMAN
                                           UNITED STATES DISTRICT JUDGE

Dated: October 30, 2020


                                            1
Case 2:15-cr-20470-MFL-DRG ECF No. 45 filed 10/30/20          PageID.376     Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on October 30, 2020, by electronic means and/or ordinary mail.

                                               s/Holly A. Monda
                                               Case Manager
                                               (810) 341-9761




                                           2
